DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 8 June 2022.  Claims 1, 2, and 8   have been amended.  Claim 21 has been added .  Claims 1-21are currently pending and have been examined. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bhowmick et al (US Pub., No., 2021/0166157 A1) in view of  Costa et al (US Pub., No., 2017/037226 A1)  

With respect to claim 1, Bhowmick  teaches a method for a vendor (Fig. 1 , 130 discloses server [vendor] )  to facilitate training a model  using data from a customer the model containing algorithms, a training process involving the data from the customer being present in a training infrastructure (paragraph [0006] disclose receive machine learing model for a server at ta client  device, train machine learning module using local data at the client device [facilitate training model ])  the method comprising: 
communicating the training module from a vendor's computer system to a customer's computer system (Fig.  4, 401 discloses transmit [communicate] a machine learning model form a server to a set of client device [customer’s computer system]  ); 
operating the training module on the customer's computer system using the data from the customer( Fig. 4, 402 disclose train [operating ] individual machine learing modes on the set of client devise using local data on the client device., paragraph [0039], discloses each client devices then performs operation to train an individual machine learning module using local data on the client devices .., locally trained model on device .); 
achieving a trained training module after operating the training module on the customer's computer system( Fig. 4, 403 & 404 discloses generate individualized model updates base on difference between  previous and recent trend modules on individual client devices and privatized the individual model updates on the set of client devices using separated differential privacy [achieving a trained module]  );
communicating at least one insight module from the customer  computer system to the vendor’s computer system (Fig. 4, 405 disclose transmit [communicate]  the privatized model updates from the set of client device to a learning server, 406, generate an aggregated  model update on the learning server [vendor system] and paragraphs [0037]-[0038], discloses  the privatized local model update 333 can then be transmitted [communicated]  to the server 130 via the network 120. The server 130 can include a receive module 351 and an ingestor/aggregator [insight module].  The receive module 351 can  asynchronously receive privatized model updates from a large plurality of client devices and provide the updates to the ingestor/aggregator 341. The receive module 351 can remove latent identifiers such as IP addresses or other data  that might identify the client device 310).
Bhowmick   teaches the above elements including the algorithm of the model into a training module(paragraph [0031], discloses a machine learning model which can be implemented  using one or more neural network, such as but not limited to deep learing neural network ,  convolutional  neural network  ,,, includes a set of mode weight  [algorithm] and paragraph [0067], discloses algorithm to generate a privatized unit vector and privatized magnitude ) , the central model is that the use submit their data, perhaps through an encrypted channel, that is then decrypted on the server (paragraph [0023]), in federated learning, the model parameters Ɵ are transmitted to each device and then each device trains a local model using its local data. The locally trained model on device i becomes   Ɵ, and the difference between the starting model parameters and the locally trained parameters ᴧi.,= Ɵi,- Ɵ are sent to a central server. A collection of b model differences { ᴧi, ..., ᴧb } is then aggregated to obtain ᴧ. on a central server which is then used to update the central model parameters Ɵ,<- Ɵ,+ ᴧ( paragraph 0021]) and the machine learing model 131 can include a set of models’ weights that can be updated based on an aggregated model update 135 that is generated based on aggregated privatized model updates sent from the set of client devices 110a-110n (paragraph [0031]).  Bhowmick  failed to explicitly teach the corrosinding training mode existing in an encrypted form, the corrosinding  transmitted trained module is used to  initialize at least operational module, and using a remaining portion of the trained training module to initialize at least one insight module, the corrosinding weight is as the result of observation using at least one operation module and completing the weight by the insight module.   
 However, Costa teaches the machine learning and the training model existing in an encrypted form (paragraph [0039], discloses machine learning process is encrypted), 
using portion of the training model to initialize at least one operational module  (paragraph [0073], discloses  the public process initializes a weight 702 for each of the categories  [initialization at least one operating module]…, the public process takes 704 a subset of the training data where the support vector machine (with the initialize weights)  mis predict the categories.., and paragraph [0140], discloses already trained machine learning system to genre prediction )  and  using a remaining portion of the trained model to initialize at least one insight model on additional module (paragraph [0068], discloses the machine learning process is co carry out data-oblivious supervised learning of a predictive  model …, paragraph [0069], discloses the prediction produced by predictive model f given weights w and training instances xᵢ … paragraphs [0070], discloses supervised machine learning processes access labeled training data 600 .., and paragraph [0073], discloses  a public process for training a support machine .., the support vector machine is a binary classifier but .., the process received training data 700…, initializes a weight 702 for each of categories where the weight influence how the support vector machine …,  the training  data where the support vector machine (with the initialized weight) mis-predict  the categories..); beginning scoring observations using the at least one operation module (Fig. 7, 704 & 706, discloses the public process takes .., mis-predict the catory.., it minimize an object function w..[beginning the scoring observation]) ; and completing scoring observation (fig. 7,  and  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710..,).   Therefore, it would have been obvious to the one ordinary skill in the art   before the effective filling date of the claimed invention for receiving machine learning model from the server at the client devices and  training the machine learing model using local data at the client devices of  Bhowmick    with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
With respect to claim 2, Bhowmick   in view of Costa teaches elements of claim 1, Bhowmick   teaches the method, wherein the trained training module is divided into an input portion and an output portion that are communicatively associated through a divide layer, wherein the observations are input to the input portion, and wherein outputs of the input portion are used as inputs to the operating module (paragraph [0067], discloses algorithm generate a privatized unit vector and privatized magnitude …, to generate privatized unit vector method 601 takes as input unite vector ..) and the machine learing model 131 can include a set of models’ weights that can be updated based on an aggregated model update 135 that is generated based on aggregated privatized model updates sent from the set of client devices 110a-110n (paragraph [0031]).   Bhowmick   failed to teach the corrosinding machine learning algorithm is used the trained insight model to predictive analysis and compute probability with the user interaction is using the trained insight module.    
 However, Costa teaches wherein soring observation are input and wherein the are using as input to the at least one proration model and scoring  the observations using the insight module(fig. 7,  paragraph [0032], discloses the output of the trusted execution environment 100 is trained machine learning system ,  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710 and paragraph [0140], discloses  machine learning code either to trained machine learning system or   use an already trained machine learning  system to generate predication ). Therefore, it would have been obvious to the one ordinary skill in the art   before the effective filling date of the claimed invention for receiving machine learning model from the server at the client devices and  training the machine learing model using local data at the client devices of  Bhowmick   using already trained machine learning system to generate predication of Costa for the purpose of proving an improved service to the end user devices (Costa, paragraph [0032]).
With respect to claim 3 Bhowmick   in view of Costa teaches elements of claim 1, Bhowmick   teaches the method,  further comprising preprocessing the data from the customer before providing the data from the customer to the training module for training(paragraph [0034], discloses generate a model updates that are privatized by the client devises 110a…110n, 1lla - 1lln, ll2a-ll2n before transmission to the server 130) . 
With respect to claim 4 Bhowmick   in view of Costa teaches elements of claim 1, Bhowmick   teaches the method wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer (paragraph [0048], disclose update weighted quality  ). 
With respect to claim 5 Bhowmick   in view of Costa teaches elements of claim 1, furthermore Bhowmick teaches wherein communicating the trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system(paragraph [0023], discloses users submit their data perhaps through an encrypted channel and that is the decrypted on the server and the server is trusted us use a differential privacy algorithm..).
With respect to claim 6 Bhowmick in view of Costa teaches elements of claim 1, Bhowmick   teaches the method further comprising developing a plurality of training modules, each of the plurality of training modules corresponding to a particular type of asset(paragraph [0076], discloses  an efficient approach to implements  the sampling of method with such as probability and user rejection sampling to generate a uniform random vector …]). 
With respect to claim 7 Bhowmick  in view of Costa teaches elements of claim 6, Bhowmick  teaches the method wherein each of the plurality of training modules corresponds to a particular environment in which an asset is operating, and wherein the data from the customer is generated from the asset operating within each particular environment(paragraph [0022], discloses the computed user data and contains information  about the personal data [asset] ... ).
With respect to claim 8, Bhowmick   teaches a non-transitory computer readable storage medium comprising instructions that, when executed by a processing device in a vendor computer system, (paragraph [0116], discloses machine-readable medium including instructions that, when performed by a machine cause the machine to perfume act  …)), cause the processing device to:  
 communicate with a customer computer system, the customer compute system contain customer data stored in a computer readable form (Fig.  4, 401 discloses transmit [communicate] a machine learning model form a server to a set of client device [customer’s computer system paragraph [0039], discloses each client devices then performs operation to train an individual machine learning module using local data [customer data stored in a computer readable form]  on the client devices .., locally trained model on device)
transmit the training module on the customer computer system for training based on customer data (Fig. 4, 402 disclose train [operating ] individual machine learing modes on the set of client device  using local data on the client device., paragraph [0039], discloses each client devices then performs operation to train an individual machine learning module using local data on the client devices .., locally trained model on device .); 
transform the training module not a trained training module in customer computer system (Fig. 4, 402 disclose train [operating ] individual machine learing modes on the set of client devise using local data on the client device., paragraph [0039], discloses each client devices then performs operation to train an individual machine learning module using local data on the client devices .., locally trained model on device); and 
communicating at least one insight module from the customer  computer system to the vendor’s computer system (Fig. 4, 405 disclose transmit [communicate]  the privatized model updates from the set of client device to a learning server, 406, generate an aggregated  model update on the learning server [vendor system] and paragraphs [0037]-[0038], discloses  the privatized local model update 333 can then be transmitted [communicated]  to the server 130 via the network 120. The server 130 can include a receive module 351 and an ingestor/aggregator [insight module].  The receive module 351 can  asynchronously receive privatized model updates from a large plurality of client devices and provide the updates to the ingestor/aggregator 341. The receive module 351 can remove latent identifiers such as IP addresses or other data  that might identify the client device 310).

Bhowmick   teaches the above elements including structure, using the processing devise, a model into the algorithm of the model into a training module(paragraph [0031], discloses a machine learning model which can be implemented  using one or more neural network, such as but not limited to deep learing neural network ,  convolutional  neural network  ,,, includes a set of mode weight  [algorithm] and paragraph [0067], discloses algorithm to generate a privatized unit vector and privatized magnitude ) , the central model is that the use submit their data, perhaps through an encrypted channel, that is then decrypted on the server (paragraph [0023]), in federated learning, the model parameters Ɵ are transmitted to each device and then each device trains a local model using its local data. The locally trained model on device i becomes   Ɵ, and the difference between the starting model parameters and the locally trained parameters ᴧi.,= Ɵi,- Ɵ are sent to a central server. A collection of b model differences { ᴧi, ..., ᴧb } is then aggregated to obtain ᴧ. on a central server which is then used to update the central model parameters Ɵ,<- Ɵ,+ ᴧ( paragraph 0021]) and the machine learing model 131 can include a set of models’ weights that can be updated based on an aggregated model update 135 that is generated based on aggregated privatized model updates sent from the set of client devices 110a-110n (paragraph [0031]).  Bhowmick  failed to explicitly teach the corrosinding training mode existing in an encrypted form, the corrosinding  transmitted trained module is used to  initialize at least operational module, and using a remaining portion of the trained training module to initialize at least one insight module, the corrosinding weight is as the result of observation using at least one operation module and completing the weight by the insight module.   
  
 However, Costa teaches the machine learning and the training model existing in an encrypted form (paragraph [0039], discloses machine learning process is encrypted), 
using portion of the training model to initialize at least one operational module  (paragraph [0073], discloses  the public process initializes a weight 702 for each of the categories  [initialization at least one operating module]…, the public process takes 704 a subset of the training data where the support vector machine (with the initialize weights)  mis predict the categories.., and paragraph [0140], discloses already trained machine learning system to genre prediction )  and  using a remaining portion of the trained model to initialize at least one insight model on additional module (paragraph [0068], discloses the machine learning process is co carry out data-oblivious supervised learning of a predictive  model …, paragraph [0069], discloses the prediction produced by predictive model f given weights w and training instances xᵢ … paragraphs [0070], discloses supervised machine learning processes access labeled training data 600 .., and paragraph [0073], discloses  a public process for training a support machine .., the support vector machine is a binary classifier but .., the process received training data 700…, initializes a weight 702 for each of categories where the weight influence how the support vector machine …,  the training  data where the support vector machine (with the initialized weight) mis-predict  the categories..); beginning scoring observations using the at least one operation module (Fig. 7, 704 & 706, discloses the public process takes .., mis-predict the catory.., it minimize an object function w..[beginning the scoring observation]) ; and completing scoring observation (fig. 7,  and  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710..,).   Therefore, it would have been obvious to the one ordinary skill in the art   before the effective filling date of the claimed invention for receiving machine learning model from the server at the client devices and  training the machine learing model using local data at the client devices of  Bhowmick with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
 
 With respect to claim to 9, Bhowmick in view of Costa teaches elements of claim 8, furthermore, Bhowmick teaches the non-transitory computer readable storage medium   wherein the training module includes computer executable instructions that are adapted to be executed by a processing device included within the customer computer system, the computer executable instructions (paragraph [0116], discloses machine-readable medium including instructions that, when performed by a machine cause the machine to perfume act  …)  causing the processing device of the customer computer system to: 
preprocess the customer data(paragraph [0022], discloses  computed user data and contain information about the personal data)..);and 
 ingest the customer data into the training module to train the model and yield the trained training module (paragraph [0006], discloses train the machine  learning mode using local data at the client devices to generate a trained machine learning model .., and paragraph [0034], discloses  user data which the module is trained  ).    
Bhowmick teaches the above elements including preserve the training module (Fig.  4, 401 discloses transmit [communicate] a machine learning model form a server to a set of client device [customer’s computer system]  ) and the central model is that the use submit their data, perhaps through an encrypted channel, that is then decrypted on the server (paragraph [0023]). Bhowmick failed to explicitly teach the corrosinding training module is an encrypted form.
  However,  Costa teaches the trained training module in an encrypted form (paragraph [0039], discloses machine learning process is encrypted),).  Therefore, it would have been obvious to the one ordinary skill in the art   before the effective filling date of the claimed invention for receiving machine learning model from the server at the client devices and  training the machine learing model using local data at the client devices of  Bhowmick with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
 
With respect to claim 10 Bhowmick in view of Costa teaches elements of claim 9, furthermore, Bhowmick teaches the non-transitory computer readable storage medium wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer(paragraph [0048], disclose update weighted quality  ). 
With respect to claim 11 Bhowmick in view of Costa  teaches elements of claim 10 furthermore, Bhowmick teaches the non-transitory computer readable storage medium  wherein the trained training module is divided into an input portion and an output portion that are communicatively associated through a divide layer, wherein the observations are input to the input portion, and wherein outputs of the input portion are used as inputs to the at least one additional module, and wherein outputs of the output portion are used to score the observations using at least one second additional module (paragraph [0067], discloses algorithm generate a privatized unit vector and privatized magnitude …, to generate privatized unit vector method 601 takes as input unite vector ..) and the machine learing model 131 can include a set of models’ weights that can be updated based on an aggregated model update 135 that is generated based on aggregated privatized model updates sent from the set of client devices 110a-110n (paragraph [0031]).   Bhowmick   failed to teach the corrosinding machine learning algorithm is used the trained insight model to predictive analysis and compute probability with the user interaction is using the trained insight module.    
 However, Costa teaches wherein soring observation are input and wherein the are using as input to the at least one proration model and scoring  the observations using the insight module(fig. 7,  paragraph [0032], discloses the output of the trusted execution environment 100 is trained machine learning system ,  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710 and paragraph [0140], discloses  machine learning code either to trained machine learning system or   use an already trained machine learning  system to generate predication ). Therefore, it would have been obvious to the one ordinary skill in the art   before the effective filling date of the claimed invention for receiving machine learning model from the server at the client devices and  training the machine learing model using local data at the client devices of  Bhowmick   using already trained machine learning system to generate predication of Costa for the purpose of proving an improved service to the end user devices (Costa, paragraph [0032]).
 With respect to claim 12 Bhowmick   in view of Costa teaches elements of claim 8, furthermore, Bhowmick teaches wherein communicating the trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system(paragraph [0023], discloses users submit their data perhaps through an encrypted channel and that is the decrypted on the server and the server is trusted us use a differential privacy algorithm..).
With respect to claim 13 Bhowmick   in view of Costa teaches elements of claim 8, Bhowmick   teaches the non-transitory computer readable storage medium  further comprising a plurality of training modules, each of the plurality of training modules corresponding to a particular type of asset(paragraph [0076], discloses  an efficient approach to implements  the sampling of method with such as probability and user rejection sampling to generate a uniform random vector …]). 
With respect to claim 14, Bhowmick   teaches system comprising:
	a memory to store instructions (Fig, 9 920  memory storage  );
	a processing device operatively coupled with memory to execute the instruction stored in the memory (Fig, 9, 920 memory storage and paragraph [0085], discloses processing system.., executable instructions),  the processing device configured and operating  to:
communicate the training module from a vendor's computer system to a customer's computer system (Fig.  4, 401 discloses transmit [communicate] a machine learning model form a server to a set of client device [customer’s computer system]  );
transmit the training model to the customer computer system for training based on the customer data ((Fig.  4, 401 discloses transmit a machine learning model form a server to a set of client device [customer’s computer system]  ); and
receive the insight module form the consumer computer system to complete the model (Fig. 4, 405 disclose transmit [communicate]  the privatized model updates from the set of client device to a learning server, 406, generate an aggregated  model update on the learning server [vendor system] and paragraphs [0037]-[0038], discloses  the privatized local model update 333 can then be transmitted [communicated]  to the server 130 via the network 120. The server 130 can include a receive module 351 and an ingestor/aggregator [insight module].  The receive module 351 can  asynchronously receive privatized model updates from a large plurality of client devices and provide the updates to the ingestor/aggregator 341. The receive module 351 can remove latent identifiers such as IP addresses or other data  that might identify the client device 310).
 Bhowmick   teaches the above elements including the structure, using the processing device, a model into training module paragraph [0031], discloses a machine learning model which can be implemented  using one or more neural network, such as but not limited to deep learing neural network ,  convolutional  neural network  ,,, includes a set of mode weight  [algorithm] and paragraph [0067], discloses algorithm to generate a privatized unit vector and privatized magnitude ),  the central model is that the use submit their data, perhaps through an encrypted channel, that is then decrypted on the server (paragraph [0023]), in federated learning, the model parameters Ɵ are transmitted to each device and then each device trains a local model using its local data. The locally trained model on device i becomes   Ɵ, and the difference between the starting model parameters and the locally trained parameters ᴧi.,= Ɵi,- Ɵ are sent to a central server. A collection of b model differences { ᴧi, ..., ᴧb } is then aggregated to obtain ᴧ. on a central server which is then used to update the central model parameters Ɵ,<- Ɵ,+ ᴧ( paragraph 0021]) and the machine learing model 131 can include a set of models’ weights that can be updated based on an aggregated model update 135 that is generated based on aggregated privatized model updates sent from the set of client devices 110a-110n (paragraph [0031]).      Bhowmick  failed to teach the corresponding  machine learning module that preserve user’s privacies is existing in encrypted form, the corresponding trained model is used extract training results from a portion module into an operation module and using  the remaining portion of the trained model to initialize the corresponding insight model and the corresponding selected for predictive analysis is used by the operation module and the corresponding predictive analysis is completed by soring using the insight module.     
 However, Costa teaches the machine learning and the training model existing in an encrypted form (paragraph [0039], discloses machine learning process is encrypted), using portion of the training model to initialize at least one operating module,(paragraph [0073], discloses  the public process initializes a weight 702 for each of the categories  [initialization at least one operating module]…, the public process takes 704 a subset of the training data where the support vector machine (with the initialize weights)  mis predict the categories.., and paragraph [0140], discloses already trained machine learning system to genre prediction )  and  extract training results from a portion of the trained training module into an operational  module (paragraph [0070], discloses learning process access labeled training data 600 , extract a subset of the labeled trained data 602 and carry out supervised learning of pa predictive module .., ) and using a remaining portion of the trained model to initialize at least one insight model on additional module (paragraph [0068], discloses the machine learning process is co carry out data-oblivious supervised learning of a predictive  model …, paragraph [0069], discloses the prediction produced by predictive model f given weights w and training instances xᵢ … paragraphs [0070], discloses supervised machine learning processes access labeled training data 600 .., and paragraph [0073], discloses  a public process for training a support machine .., the support vector machine is a binary classifier but .., the process received training data 700…, initializes a weight 702 for each of categories where the weight influence how the support vector machine …,  the training  data where the support vector machine (with the initialized weight) mis-predict  the categories).  Therefore, it would have been obvious to the one ordinary skill in the art   before the effective filling date of the claimed invention for receiving machine learning model from the server at the client devices and  training the machine learing model using local data at the client devices of  Bhowmick    with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
With respect to claim 15, Bhowmick in view of Costa teaches elements of claim 14, furthermore, Bhowmick teaches the system   wherein the training module includes computer executable instructions that are adapted to be executed by a processing device included within the customer computer system, the computer executable instructions ((paragraph [0116], discloses machine-readable medium including instructions that, when performed by a machine cause the machine to perfume act  …)  causing the processing device of the customer computer system to: 
preprocess the customer data(paragraph [0022], discloses  computed user data and contain information about the personal data)..);and 
 ingest the customer data into the training module to train the model and yield the trained training module (paragraph [0006], discloses train the machine  learning mode using local data at the client devices to generate a trained machine learning model .., and paragraph [0034], discloses  user data which the module is trained  ).    
Bhowmick teaches the above elements including preserve the training module (Fig.  4, 401 discloses transmit [communicate] a machine learning model form a server to a set of client device [customer’s computer system]  ) and the central model is that the use submit their data, perhaps through an encrypted channel, that is then decrypted on the server (paragraph [0023]). Bhowmick failed to explicitly teach the corrosinding training module is an encrypted form.
  However,  Costa teaches the trained training module in an encrypted form (paragraph [0039], discloses machine learning process is encrypted),).  Therefore, it would have been obvious to the one ordinary skill in the art   before the effective filling date of the claimed invention for receiving machine learning model from the server at the client devices and  training the machine learing model using local data at the client devices of  Bhowmick with the machine learning encrypted feature of Costa for the purpose  of integrity protection when written to system (Costa, paragraph [0025]).
With respect to claim 16 Bhowmick in view of Costa teaches elements of claim 15, Bhowmick teaches the system wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer ((paragraph [0048], disclose update weighted quality  ). 
With respect to claim 17 Bhowmick in view of Costa  teaches elements of claim 10 furthermore, Bhowmick teaches the system  wherein the trained training module is divided into an input portion and an output portion that are communicatively associated through a divide layer, wherein the observations are input to the input portion, and wherein outputs of the input portion are used as inputs to the operating module (paragraph [0067], discloses algorithm generate a privatized unit vector and privatized magnitude …, to generate privatized unit vector method 601 takes as input unite vector ..) and the machine learing model 131 can include a set of models’ weights that can be updated based on an aggregated model update 135 that is generated based on aggregated privatized model updates sent from the set of client devices 110a-110n (paragraph [0031]).   Bhowmick   failed to teach the corrosinding machine learning algorithm is used the trained insight model to predictive analysis and compute probability with the user interaction is using the trained insight module.    
 However, Costa teaches wherein soring observation are input and wherein the are using as input to the at least one proration model and scoring  the observations using the insight module(fig. 7,  paragraph [0032], discloses the output of the trusted execution environment 100 is trained machine learning system ,  paragraph  [0073], discloses update the weight 708 using the outcome of the minimizations and the process repeats until a stopping condition is met, such as a fixed number of epochs or convergence 710 and paragraph [0140], discloses  machine learning code either to trained machine learning system or   use an already trained machine learning  system to generate predication ). Therefore, it would have been obvious to the one ordinary skill in the art   before the effective filling date of the claimed invention for receiving machine learning model from the server at the client devices and  training the machine learing model using local data at the client devices of  Bhowmick   using already trained machine learning system to generate predication of Costa for the purpose of proving an improved service to the end user devices (Costa, paragraph [0032]).
With respect to claim 18 Bhowmick   in view of Costa  teaches elements of claim 14, furthermore Bhowmick teaches wherein communicating the trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system(paragraph [0023], discloses users submit their data perhaps through an encrypted channel and that is the decrypted on the server and the server is trusted us use a differential privacy algorithm..).
With respect to claim 19 Bhowmick   in view of Costa teaches elements of claim 14, Bhowmick   teaches the system further comprising developing a plurality of training modules, each of the plurality of training modules corresponding to a particular type of asset (paragraph [0076], discloses  an efficient approach to implements  the sampling of method with such as probability and user rejection sampling to generate a uniform random vector …]). 

With respect to claim 20  Bhowmick   in view of Costa teaches elements of claim 19, Bhowmick   teaches the system wherein each of the plurality of training modules corresponds to a particular environment in which an asset is operating, and wherein the data from the customer is generated from the asset operating within each particular environment((paragraph [0022], discloses the computed user data and contains information  about the personal data [asset] ... ).
With respect to claim 21  Bhowmick   in view of Costa teaches elements of claim 1, Bhowmick   teaches the method wherein scoring observations compress distributed scoring comprising at least one of : structure-weight split, layer split, loss-activation split and has encoder split (paragraph [0007], discloses  the update including a weight vector [structure  weight] that represents a difference between the machine learning model and the trained machine learning model),  

The following prior arts applied in this office actions: 

Bhowmick et al (US Pub., No., 2021/0166157 A1) discloses  receiving a machine learning model from a server at a client device, training the machine learning model using local data at the client device, generating an update for the machine learning model, the update including a weight vector that represents a difference between the received machine learning model and the trained machine learning model, privatizing the update for the machine learning model, and transmitting the privatized update for the machine learning model to the server.
 
Costa et al (US Pub., 2017/0372226 A1) discloses a multi-party privacy-preserving machine learning system is described which has a trusted execution environment comprising at least one protected memory region (abstract) and the trusted  execution environment memory is available in plaintext, but it is encrypted and integrity protected when written to system memory (random access memory RAM). 
Lifar et al (US Pub., No., 2018/0075137 A1) discloses method of training machine learning algorithm for selecting recommended content for a user of an electronic device is provided.  
Dwarampudi et al (US Pub., 2018/0285204 A1) discloses an information management monitoring system.
Chen (US Pub., 2019/0087689 A1) discloses a computer system may provide Encrypted Deep Learning Service (EDLS) to a client. The computer system includes one or more processors and memory storing instructions.  When instructions are executed by the one or more processors, the instructions cause the computer system to perform acts including: receiving training data from the client, where the training data comprise cipher images that are encrypted using an orthogonal transformation that hides sensitive information in original images.
Response to Arguments 
Applicant’s arguments of the 35 U.S.C 103(a) rejections filed on 6 August  2022 with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682